Case 2:16-cr-00540-JMA-SIL Document 434 Filed 01/07/21 Page 1 of 2 PageID #: 5361

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
 CCC:CMM                                           610 Federal Plaza
 F. #2015R02148                                    Central Islip, New York 11722


                                                   January 7, 2021


 By ECF

 The Honorable Joan M. Azrack
 United States District Judge
 United States District Court
 Eastern District of New York
 924 Federal Plaza
 Central Islip, New York 11722

               Re:    United States v. Mangano et ano.
                      Criminal Docket No. 16-540 (S-2) (JMA)


 Dear Judge Azrack:

                The government is in receipt of the Court’s Order setting February 12, 2021 as
 the deadline for filing objections to the Presentence Reports (“PSR”). The government
 requests that this Court also order that, along with his objections to the PSR, the defendant
 Edward Mangano also provide the United States Probation Department with updated
 employment and earnings information. See Ed Mangano Working At Oheka Castle, Owner
 Gary Melius Says, Newsday, December 4, 2020 (https://www.newsday.com/long-
 island/oheka-mangano-melius-1.50082579).
Case 2:16-cr-00540-JMA-SIL Document 434 Filed 01/07/21 Page 2 of 2 PageID #: 5362




              Thank you for consideration of this request.

                                                    Very truly yours,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                          By:         /s/
                                                    Catherine M. Mirabile
                                                    Lara Treinis Gatz
                                                    Christopher C. Caffarone
                                                    Assistant U.S. Attorneys
                                                    (631) 715-7850 / 7913 / 7868


 cc:   Counsel of Record via ECF

       Lisa A. Langone
       Senior United States Probation Officer




                                                2
